DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 13-29, and 31-32 are pending, claims 12 and 30 are cancelled, and claims 1-11, 13-29, and 31-32 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-29, and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 4, 11, 13, 20, and 32 are objected to because of the following informalities:  
In claims 1, 4, 11, 13, 20, and 32, the terms “Transnasal Endoscopy” and “Eosinophilic esophagitis” is capitalized. It is unclear if the capitalization is to show a trade name or mark.
In claims 4, 13, and 32, change “the hospital” to “a hospital”.
In claim 20, the limitation “the the plurality of assessments comprises” should read “the plurality of assessments comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a method of conducting unsedated Transnasal Endoscopy exams on a subject” is unclear. It is unclear if there are multiple exams being done on one subject. Claims 2-10 are rejected due to their dependency on claim 1.
Regarding claim 1, the limitation “recording no nausea” is indefinite. It is indefinite because there is no quantitative factor to determine no nausea and the limitation is subjective (see MPEP 2173.05(b), subsection IV). 
Regarding claim 1, the limitation “17 out of the 21 exams” is unclear with respect to the preamble. It is unclear how many exams are being done on one subject.
Regarding claim 1, the limitation “the modified Group Health Association of America endoscopy satisfaction questionnaire” is indefinite. The scope of this questionnaire is not set (i.e., the questions can change over time). Additionally, this limitation lacks antecedent basis. 
Regarding claim 1, the term “assessing” is indefinite. It is indefinite due to there being no quantitative action/meaning for this term.
Regarding claim 11, the limitation “a plurality of Transnasal Endoscopy assessments of a cavity and/or surface of the cavity” is unclear. It is unclear how many assessments are done on one cavity and/or surface of the cavity. Claims 13-19 are rejected due to their dependency on claim 11.
Regarding claim 11, the limitation “a plurality of assessments of the cavity and/or surface” is unclear. It is unclear how many assessments are done on one cavity and/or surface.
Regarding claim 11, the limitation “recording no choking and gagging symptoms” is indefinite. It is indefinite because there is no quantitative factor to determine no choking and gagging and the limitation is subjective (see MPEP 2173.05(b), subsection IV)
Regarding claim 11, the limitation “9 out of the 21 assessments when performing Transnasal Endoscopy” is unclear. It is unclear how many assessments are done on one subject. 
Regarding claim 11, the limitation “at least 81% satisfaction” is unclear. It is unclear what test is being used to determine satisfaction. It is also unclear how satisfaction is being determined (i.e., what is considered “satisfaction”). 
Regarding claim 11, the term “assessing” is indefinite. It is indefinite due to there being no quantitative action/meaning for this term.
Regarding claim 20, the limitation “a plurality of Transnasal Endoscopy assessments of a cavity and/or surface of the cavity” is unclear. It is unclear how many assessments are done on one cavity or surface of the cavity. Claims 21-29 and 31-32 are rejected due to their dependency on claim 20. 
Regarding claim 20, the limitation “conducting the plurality of assessments of the esophagus of the subject” is unclear. It is unclear how many assessments are done on one subject.
Regarding claim 20, the limitation “recording no vomiting” is indefinite. It is indefinite because there is no quantitative factor to determine no vomiting and the limitation is subjective (see MPEP2173.05(b), subsection IV). 
Regarding claim 20, the limitation “19 out of the 21 assessments” is unclear. It is unclear how many assessments are done on one subject.

Note to the Applicants
Regarding the Group Health Association of America endoscopy satisfaction questionnaire, the Examiner suggests amending the claim to recite the edition of the questionnaire to have a set scope. Additionally, an affidavit that provides a copy of the questionnaire to show the standard of that edition (for the questionnaire) at that time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 26, 2022

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795